Dillon, P. J., and Lawton, J.
(dissenting). We respectfully dissent. Supreme Court erred in granting defendants’, Hugh Cole Construction and Robran Construction, motions for a directed verdict (see, CPLR 4401). Viewing the evidence, as we must, against those defendants in the light most favorable to plaintiff, and granting it the benefit of all reasonable inferences, we conclude that it was sufficient to withstand defendants’ motions for a directed verdict (see, Cox v Don’s Welding Serv., 58 AD2d 1013). Supreme Court’s dismissal of plaintiffs complaint against defendants Cole and Robran should be reversed and a new trial granted. (Appeals from judgment of Supreme Court, Niagara County, Koshian, J. — trial ? order of dismissal.) Present — Dillon, P. J., Boomer, Pine, Lawton and Lowery, JJ. [See, 143 Mise 2d 188.]